Name: Commission Regulation (EEC) No 98/90 of 15 January 1990 amending Regulation 282/67/EEC on detailed rules for intervention for oil seeds as regards the discontinuation of the price increase to cover the cost of entry into storage
 Type: Regulation
 Subject Matter: trade policy;  plant product;  prices
 Date Published: nan

 Official Journal of the European Communities 16. 1 . 90No L 12/20 COMMISSION REGULATION (EEC) No 98/90 of 15 January 1990 amending Regulation 282/67/EEC on detailed rules for intervention for oil seeds as regards the discontinuation of the price increase to cover the cost of entry into storage THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 2902/89 (2), and in particular Article 26 (3) thereof, Whereas the second paragraph of Article 7 of Commis ­ sion Regulation No 282/67/EEC (3), as last amended by Regulation (EEC) No 1383/89 (4) ; provides that the price to be paid to the seller is to be increased by the cost of entry into storage where the seller places the goods in storage after acceptance of the offer by the intervention agency ; whereas, moreover, the EAGGF pays the inter ­ vention agency a falt-rate amount for each product ente ­ ring public storage to cover the actual costs of placing the product in storage pursuant to Council Regulation (EEC) No 1883/78 ( 5), as last amended by Regulation (EEC) No 787/89 (6) ; hereas any duplicated payment by the EAGGF of the some technical costs should be avoided in the future ; Whereas the measure provided for in this Regulation is in accordance with the opinion of the Management Committee for Oils and Fats, HAS ADOPTED THIS REGULATION : Article 1 The second paragraph of Article 7 of Regulation No 282/7/EEC is hereby deleted . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 15 January 1990 . For the Commission Ray MAC SHARRY Member of the Commission (')-OJ No 172, 30 . 9, 1966, p. 3025/66. (2) OJ No L 280, 29. 9 . 1989, p . 2. (') OJ No 151 , 13 . 7. 1967, p . 1 . (4) OJ No L 139, 23 . 5 . 1989 , p . 8 . O OJ No L 216, 5 . 8 . 1978 , p. 1 . (') OJ No L 85, 30 . 3 . 1989, p . 1 .